DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 9, 10 and 16 of prior U.S. Patent No. 11,112,208. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,112,208. Although the claims at issue are the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (2009/0313873). Roth discloses a handguard grip assembly comprising: a) a rifle; 7 b) a barrel with barrel axis; 6 c) a handguard; 5 d) a connector; 43; see fig. 7 e) a grip; 23 (fig. 9) or 23 (fig. 12) f) a flexible joint; [110, 111, 305, 302] or [58, 54, 59] g) pivot to different angles;  by a ready capability to adapt to new, different, or changing requirements”.
Claim(s) 1, 3, 6, 11, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (7,571,563). Peterson discloses a connector (40); a grip (72); a flexible joint (30, 44); pivot to different angles (col. 4, lines 20-40); the flexible joint is an elongated elastomer member with a shore hardness between about 65 and 80 (col. 5, lines 30-45); including a mono-pod (200); the grip (66, 68) and the flexible joint (30, 44) are made of one piece of flexible material (col. 5, lines 30-35) .

Claim(s) 1, 2, 4, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (5,074188). Harris discloses a connector (18); a grip (12); a flexible joint (22); for pivot to different angles (col. 2, lines 35-40); a mounting rail (14); the flexible joint is an elongated elastomer member having an upper end non-rotatable fixed to the connector and a lower end non-rotatably fixed to the grip (see at least Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims 1 and 12 above, and further in view of Hinds (9,121,665). Roth applies as recited above. However, undisclosed is monopod telescopically attached to the grip. Hinds teaches a monopod telescopically attached to the grip (figs. 14A, 14B, 15A and title). Applicant is selecting and assembling analogous art structure that functions in the same predictable fashion after assembly as prior thereto. See MPEP 2143.01 III. It would have been obvious to a person of ordinary skill in this art at the time of filing to apply the teachings of Hinds to the Roth grip assembly and have a grip assembly that includes a monopod extension.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 12 above, and further in view of Brown (2009/0286659). Roth applies as recited above. However, undisclosed is a flexible joint that is an elastomeric joint. Brown teaches a flexible joint that is an elastomeric joint (see claim 1). Applicant is substituting one flexible joint assembly for another, in the joint technology, with expected or predictable results. MPEP 2143.01 III. It would have been obvious to a person of ordinary skill in this art, at the time of filing, to apply the teachings of Brown to the Roth handguard grip and have a handguard grip with a flexible joint that is an elastomeric joint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641